Citation Nr: 1716534	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  06-19 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to increased ratings for service-connected posttraumatic stress disorder (PTSD), currently assigned "staged" ratings of 30 percent prior to August 22, 2008 and 70 percent from that date.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 22, 2008.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel
INTRODUCTION

The Veteran had active service from August 1969 to August 1971.  His medals and badges include the Combat Infantryman Badge.  

A review of the record reveals that in a January 2006 rating decision, a 30 percent disability rating for the Veteran's PTSD was confirmed and continued.  A notice of disagreement was received in February 2006, a statement of the case was issued in April 2006, and a substantive appeal was received in June 2006.  Subsequently, by rating decision dated in February 2007, the RO awarded a temporary total rating based on hospitalization for his service-connected disability from September 11, 2006.  The prehospital rating of 30 percent was reestablished, effective November 1, 2006.  

By rating decision dated in October 2008, the disability rating for the PTSD was increased to 50 percent, effective August 22, 2008, the date of a VA psychiatric examination.  The Board notes that where a Veteran has filed a notice of disagreement as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  Accordingly, the Veteran's PTSD increased rating claim, both prior to and subsequent to August 22, 2008, remains in appellate status.  

In an October 2009 decision, the Board denied the claim for the disability rating greater than 30 percent for the PTSD prior to August 22, 2008 (excluding the period from September 11, 2006 to November 1, 2006), and denied the appeal for a disability rating greater than 50 percent for the PTSD beginning August 22, 2008.  The Veteran then changed representation and he and his new representative appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum decision dated in October 2011, the October 2009 Board decision was vacated and the matter was remanded to the Board for further proceedings consistent with the Memorandum decision.  

In May 2012, the Board remanded the matter of entitlement to increased "staged" ratings for PTSD and TDIU for additional development.  A January 2013 rating decision granted a higher 70 percent rating for PTSD and TDIU, both effective August 22, 2008.  The Veteran then indicated he wishes to appeal the effective dates of those awards, and the AOJ issued an April 2013 statement of the case (SOC) addressing earlier effective date claims for PTSD and TDIU.  However, the Board notes that the awards in question did not constitute full grants of the claims remanded by the Board in May 2012.  Therefore, the issues then on appeal remain before the Board.  Thus, the matters that should be at issue are the broader original claims seeking higher "staged" ratings for PTSD and TDIU, rather than downstream earlier effective date claims.  Notably, this also affords the Veteran a broader scope of review than the more limited scope of earlier effective date claims.  In light of the above, the Board has recharacterized the issues accordingly. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, the Board finds that additional development is required before these matters may be adjudicated on their merits.  Specifically, a review of the record shows that the most recent VA examinations performed in conjunction with these claims were conducted almost five years ago; therefore, contemporaneous examinations are required to determine the current severity of the Veteran's service-connected PTSD.  The claim involving TDIU is inextricably intertwined with the increased rating claim on appeal.  Specifically, that matter must hinge, in part, on whether the Veteran is, in fact, entitled to higher ratings prior to August 22, 2008, and as "staged" increased rating claims may not be bifurcated or adjudicated in a piecemeal fashion, the TDIU claim may also not be resolved at this time.  Moreover, there is new evidence suggesting the Veteran's psychiatric disability (which includes substance abuse) rendered him unemployable prior to August 22, 2008 despite the fact that he does not currently meet the schedular criteria set forth in 38 C.F.R. § 4.16(a).  Thus, the matter must be referred to the Director of the Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).


Accordingly, the case is REMANDED for the following action:

1. Obtain all updated records of VA or adequately identified private treatment the Veteran has received for his service-connected PTSD.

2. Then, arrange for the Veteran to be examined by a psychiatrist or psychologist to determine the current severity of his service-connected PTSD with major depressive disorder and polysubstance abuse.  Based on an examination, review of the record, and any tests or studies deemed necessary, the examiner should describe all findings and features associated with the Veteran's PTSD, to include all associated symptoms, as well as their frequency, severity, and duration.  The examiner must also indicate the degree of occupational and social impairment caused by the Veteran's PTSD.  

If the examiner identifies any mental health diagnoses that are not currently service-connected (i.e., other than PTSD, major depressive disorder, or polysubstance abuse), he or she must indicate whether the symptoms and impairment attributable to nonservice-connected psychiatric disabilities may be distinguished from those attributable to his service-connected psychiatric disability.  If so, the examiner should specifically delineate those symptoms and degrees of occupational and social impairment felt to be attributable to service-connected and nonservice-connected psychiatric disabilities.  

3. After completion of the above development, if the Veteran does not meet the schedular criteria for an award of TDIU, the case must be referred to the Director of Compensation Services for extraschedular consideration of TDIU pursuant to 38 C.F.R. § 4.16(b).

4. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




